Citation Nr: 0829622	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-32 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The veteran served on active duty from February 1954 to 
February 1956.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In order to satisfy certain due process concerns, as well as 
to develop additional evidence, the case was remanded to the 
RO in October 2007.


FINDINGS OF FACT
 
1.  The preponderance of the probative evidence of record is 
against finding that the veteran has a bilateral hearing loss 
which is related to service.
 
2.  It is not clinically demonstrated that the veteran 
currently has tinnitus.
 
 
 
CONCLUSIONS OF LAW
 
1.  Bilateral hearing loss was not incurred or aggravated by 
active service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).
 
2.  Tinnitus was not incurred or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303.
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in January 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording - or attempting to 
afford -- VA examinations.  October 2007 correspondence 
provided notice of the type of evidence necessary to 
establish disability ratings and effective dates.  The claims 
were readjudicated in a May 2008 supplemental statement of 
the case.  There is not a scintilla of evidence of any VA 
error in notifying or assisting prejudices the appellant or 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready 
for adjudication. 
 
Factual Background
 
The veteran submitted a claim in December 2004 for service 
connection for bilateral hearing loss and bilateral 
tinnitus.  See VA Form 21-526.  He mentioned that his hearing 
loss had occurred as a result of exposure to in-service tank 
fire.  
 

Unfortunately, the veteran's service medical records are not 
available.  VA has a heightened duty to assist the veteran in 
developing his claim since the records may have been lost or 
destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
 Regarding VA's "duty to assist," the RO has attempted, 
albeit unsuccessfully, to obtain the veteran's service 
medical records.  Essentially, the service medical records 
were reported to possibly have been destroyed in the 1973 
fire at the National Personnel Record Center (NPRC).  Army 
Surgeon General records were also unobtainable.  See June 
2005 correspondence from NPRC.  The Board concludes that all 
reasonable means of obtaining the veteran's service medical 
records are exhausted.
 
Post-service medical evidence concerning the instantly 
claimed matters is sparse.  A December 2004 private audio 
report from the Hearing Aid Specialists of Connecticut shows 
audiometric evidence of a bilateral hearing loss as defined 
in 38 C.F.R. § 3.385.  Tinnitus was not diagnosed.  
 
Also of record is a February 2005 private history and 
physical report, which notes complaints by the veteran of 
hearing difficulties for the past 45 years.  He complained of 
hearing loss since reportedly being exposed to acoustic 
trauma in-service.  He also complained of bilateral 
tinnitus.  Hearing testing was not accomplished at this time, 
and no medical diagnoses were supplied.  
 
An October 2005 letter from a private primary physician, Dr. 
Alvarez, indicates that the veteran had hearing loss and 
tinnitus "which is service related."  
 
By letter of October 2007 the veteran was requested to assist 
VA in obtaining medical records from Dr. Alvarez.  He 
responded in November 2007 that he had no further evidence to 
submit.  Later, in February 2008, he was notified that VA was 
scheduling him for a VA examination regarding his claimed 
hearing loss and tinnitus disorders.  Each of these 
developmental actions were ordered pursuant to the Board's 
October 207 remand instructions.  
 
The record shows that the veteran failed to appear for the VA 
examination, which had been scheduled to take place in May 
2008.  
 

Laws and Regulations
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).
 

Analysis
 
Bilateral Hearing Loss
 
The veteran contends that his hearing loss is essentially due 
to his having been exposed to acoustic trauma during his 
military service.  
 
In this case, as reported, the service medical records are 
not available.  
 
A private medical report, dated in December 2004, does show 
the presence of bilateral hearing loss for VA purposes.  See 
38 C.F.R. § 3.385.  
 
With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  For example, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record. 
 Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 
 Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.
 
Here, the only evidence on file which goes to relate the 
claimed hearing loss to service is the bare statement from 
Dr. Alvarez dated in October 2005.  As mentioned, the 
physician commented that the veteran had hearing loss which 
was "service related."  This opinion was not supported by 
reference to any medical record or literature.  Moreover, it 
is inadequate for several other reasons.  One, it lacks a 
factual predicate in the record.  Miller.  Two, as it appears 
to be merely a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, it is not competent 
medical evidence.  LeShore.  Finally, and most importantly, 
it is inadequate as it is not supported by clinical evidence. 
 Black.
 

VA sought to obtain medical records from Dr. Alvarez to 
assist the veteran in the development of his claim, but the 
veteran did not cooperate in this attempt by VA.   VA also 
sought to assist the veteran in his claims by affording him a 
VA examination.  As noted, he failed to report for this 
scheduled examination in May 2008.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  The duty 
to assist is not always a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless.  In the normal course of events, it is 
the burden of the veteran to appear for VA examinations.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 
262 (1993).
 
The probative value of the appellant's claim is outweighed by 
the fact that there are no medical records documenting a 
continuity of hearing loss symptoms between service 
separation in 1956 and 2004 (when hearing loss was first 
shown to be present).  Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.)
 
As such, the claim must be denied.
 

Tinnitus
 
Initially, the Board again observes that the veteran, in 
essence, alleges that he has tinnitus as a result of his 
military service.  
 
The threshold question in any claim of entitlement to service 
connection is whether or not the veteran indeed has the 
disability claimed.
 
Mindful that the veteran's active duty service medical 
records are unavailable, and cognizant of the Board's 
heightened obligation to explain its findings and 
conclusions, in this case the medical record is completely 
silent for any clinical findings which show that the veteran 
has now, or, for that matter, ever has had, tinnitus.  
 
In the absence of medical evidence showing such a claimed 
disorder, the veteran has not have a valid claim of service 
connection for such disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The initial threshold requirement for 
establishing entitlement to this benefits sought is not met.  
Hence, the claim must be denied.
 
At best, the Board is left with the veteran's lay allegations 
that he has tinnitus.  As a layperson, however, the veteran 
is not competent to establish by his own opinion that he has 
tinnitus that is related to service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).
 
Inasmuch as a preponderance of the evidence is against the 
claims of entitlement to service connection, the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 

ORDER
 
Entitlement to service connection for bilateral hearing loss 
is denied.
 
Entitlement to service connection for tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


